Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 18-21 and 23-31, drawn to a method of enhancing a breast milk component (presumably in a subject in need thereof), by administering to the subject (presumably in a therapeutically effective amount) a composition comprising a culture of a Bifidobacterium sp.  
Group 2, claim(s) 22, drawn to a method of promoting CCL28 secretion (presumably in a subject in need thereof), by administering to the subject (presumably in a therapeutically effective amount) a composition comprising a culture of a Bifidobacterium sp.  
Group 3, claim(s) 32, 34, 35, 37 and 39, drawn to a method of making a milk powder that enhances a breast milk component, by (a) culturing a Bifidobacterium sp. in milk, (b) subjecting the culture to spray drying and/or freeze drying to obtain a powder and (c) mixing the powder obtained in (b) with a pre-biotic, to yield the milk powder.
Group 4, claim(s) 33, drawn to a method of making a milk powder that enhances a breast milk component, by combining a pre-biotic, a Bifidobacterium sp. (as a culture of this bacterium?) and a milk component.  
Group 5, claim(s) 36, drawn to a method of making a supplement that enhances a breast milk component, by (a) combining a pre-biotic, a Bifidobacterium sp. (as a culture of this bacterium?) and an excipient and (b) making tablets from the mixture obtained in (a).  
The inventions listed as Groups 1-5 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The requirement of unity of invention is not fulfilled because the different Groups are drawn to five different methods, two methods of using and three methods of making.  These are not one of the combinations listed above that can be considered for unity of invention.  A combination of Groups that can be considered for unity of invention, if the technical feature that is present in all of the Groups is special (novel and not obvious), is a product, one method of making it and one method of using it, no. 3 above, or a product and one method of using it, no. 2 above.  Thus, Groups 1 – 5 lack unity of invention.
Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical and therapeutic/medical properties (different components in breast milk, different species and different strains of probiotic bacteria, different techniques for preparing milk powder, different milk proteins).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) If Applicant elects Group 1, in claim 19, Applicant must elect one or more than one of the breast milk components listed in the claim.  Applicant must indicate the number of items elected and the identity of each item elected.  This election will be applied to claim 20.
b) If Applicant elects Group 1, and the chemokine in (a) above, in claim 20, Applicant must elect one of the chemokines listed in the claim.  If Applicant elects the combinations of chemokines, Applicant must indicate the exact number of combinations elected, the exact number of items in each combination and the exact identity of each item in each combination.  
c) If Applicant elects Group 1, in claim 26, Applicant must elect whether the bacterium is Bifidobacterium longum or B. breve or both of these.  This election will be applied to claims 27-30.
d) If Applicant elects Group 3, in claim 32, step (B), Applicant must elect whether the bacterial culture is spray dried or freeze dried or both of these.
e) If Applicant elects Group 3, in claim 35, Applicant must elect one or more than one of the milk proteins listed in the claim.  Applicant must indicate the number of items elected and the identity of each item elected.  Applicant is advised that milk proteins lack antecedent basis in claim 32.
f) If Applicant elects Group 3, in claim 37, Applicant must elect whether the bacterium is B. longum or B. breve or both of these.
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  18 and 32.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-09-10